Mahan, P. J.
(dissenting). I cannot agree with the majority of the court, either in the principles of law announced or in the conclusion in this case. The petition of the plaintiff, in my judgment, does not state a cause of action. The petition alleges in terms that the plaintiff relied upon the record, as showing that the interest of Gordon under his certificate of purchase at the tax sale had merged in his sheriff’s deed of the equity of redemption. This he could not do, according to law. As a purchaser at the sheriff’s sale under the foreclosure of the first mortgage, he had no right to rely upon the record as showing the merger, because a merger generally takes place or not accord*200ing to the actual or presumed intention of the taker of the title, whatever it may be. This is a principle recognized by all the authorities. The petition does not allege that Gordon paid the subsequent taxes after the purchase of the land at tax sale. The petition does not allege that the certificate of sale was assigned after the payment of the taxes, or after Gordon took the sheriff’s deed for the equity of redemption. The facts disclosed by the petition do show that there was no merger at law.
To effect a merger at law, the right previously held and the right subsequently acquired must coalesce or unite in the same person and in the same right, without any other right intervening. In equity it becomes a question of intent, and it is not alleged anywhere that Gordon took the sheriff’s deed of the equity of redemption with the intention that his prior right should merge therein, nor is there any allegation equivalent thereto. It is assumed by the petition that, because of the mere fact that the records of Wyandotte County did not show any assignment of the certificate by Gordon to Gibson, therefore the plaintiff had aright to presume, upon purchasing the property at the subsequent sale under the mortgage, that Hen-ton Gordon still owned the certificate; and that he had a right to assume therefrom, as a matter of law, not as a matter of equity, that a merger had occurred ; thus precluding any idea of investigation as to what was the real intention of Gordon at the time he took the sheriff’s deed under the prior foreclosure. The assumption of the majority of the court in the principle announced in the first paragraph of the syllabus is that, as a matter of law, a merger occurred, not- ■ withstanding the intervening right of the first mortgagee.
*201While it is true that the plaintiff had the right to haye a liberal interpretation put upon the allegations of the petition, and the court would.haye a right to assume that all of the matters either expressly ayerred or impliedly ayerred in his petition were proven, yet the court could not infer, and had no right to presume, in order to sustain the judgment of the lower court, that something was proven that was not either specifically or impliedly alleged.
There is no question, under the rule laid down by our Supreme Court, that Henton Gordon, before he purchased the property under the first foreclosure and went into possession thereof, had a right to acquire the property at a tax sale. He was under no obligation to the first mortgagee or to the mortgagor or to any one else, to keep the taxes down. Either a second mortgagee or a first mortgagee may acquire a tax title, as against prior mortgagees or the mortgagor. At the time Henton Gordon purchased these lots at the tax sale and procured the certificate therefor, he was a mortgagee out of possession. It is true he subsequently went into possession, some time in September, 1890, and retained possession until some time in 1892, receiving the rents and profits ; and during this time he was under obligation to apply the income of the property to the payment of the taxes. By the purchase of the equity of redemption at the first sheriff’s sale, he in no manner became responsible for the mortgage debt. He did not assume1 it. It was not his debt. He acquired the property subject to it, and that is all. And while he was under obligation to apply the rents and profits toward the payment of the current taxes, he was under no obligation to discharge the prior lien created by a tax sale made by the county, either to himself or to any other person. He *202would have a right to redeem, but he was under no obligation to redeem.
The fair intent of the petition is, that Gordon had assigned the certificate of the tax sale before the foreclosure proceeding was begun under which the plaintiff acquired his title. There was nothing in the petition to controvert this fact. I say this was the fair intendment of the allegations of the petition. And the allegation is specific that, because the defendant Greene did not cause the assignment to be noted on the treasurer’s books, therefore a purchaser had a right to assume, and to purchase upon the strength of the record, assuming, that Gordon still held the tax certificate and that a merger had occurred. The defendant Gibson had the right of the benefit of Gordon’s intention to maintain the tax lien independent of his sheriff’s title, and there is nothing in the petition to negative this right. In my opinion, the judgment of the District-Court was erroneous; the petition states no facts sufficient to support the judgment rendered, and the judgment ought to be reversed. Jones on Mortgages, §§ 848-872, inclusive; Bell v. Tenny et al., 29 Ohio St. 240; Rumpp v. Gerkins, 59 Cal. 496; 15 Am. & Eng. Encyc. of Law, 322, 323, 325, and notes 1, 2, 3, citing authorities, 323.